5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 1 of 7 PageID 1625
  11 May 2017 ­ Minor Update (Clarifications in places)


              Oxebridge ­ Christopher Mark Paris Lies



         We started out writing the below and we found ourselves mainly dealing with lies related to the
         Lawsuit Mr. Paris filed against Marc Smith because we were focused on the content of court
         documents for the most part. We also found that Mr. Paris has told so many lies that ­ Well, we can
         fill many pages here, especially if we go back quite a few years. That said, we have decided to start
         new pages from time to time to deal with some of the other lies. We will link to them here.

         Currently Mr. Paris is spreading some humdingers in a discussion he started in the Linkedin ISO
         9001 group. We will be posting on those on a page here soon. The bottom line is Mr. Paris attacked
         someone on Twitter, his Oxebridge website, and other places such as on Linkedin. Mr. Paris knows
         full well what it is all about, but he is not about to share the facts with his followers in the Linkedin
         ISO 9001 group. Mr. Paris thrives on complaints and defamation of people, organizations (such as
         the ASQ, the ISO organization, the IAQG, and the AQI to name a few) and companies. Defamation
         is Mr. Paris' raison d'être.

         It appears to us that Chris Paris' latest target may make things very difficult for himself. Mr. Paris
         is now a very toxic, poisonous person to be associated with.


  For now, the below will suffice to start out to illustrate a few of his lies related to the lawsuit.




http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                                  1/7
5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 2 of 7 PageID 1626




         Another lie below:




http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                          2/7
5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 3 of 7 PageID 1627




  In the above:

         1. No former advertisers, certification body reps or "others" did any such thing. Chris Paris' conspiracy
         pronouncements are either his imagination or he is intentionally lying with the probable intention of
         slander.

         2. Google is Google. Chris Paris is not a happy camper because the facts are indeed being disseminated
         world wide. During the March 2016 hearing he said: "... my name follows me. ..." Well, yes ­ It certainly
         does!




         3. The fact is the court did have about 6 documents under seal at one time as requested by Chris Paris'
         lawyer. Looking through the court documents Marc Smith filed numerous motions to have them unsealed.
         Chris Paris went to extraordinary efforts to keep the facts of the case concealed from the public while

http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                                  3/7
5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 4 of 7 PageID 1628
         telling the public the opposite. Chris Paris knew it was a frivolous lawsuit but we doubt he understood that
         when the facts came out it would seriously cripple his reputation.

         Note that the first (and only) person who wanted documents sealed was Chris Paris (Oxebridge) ­ See
         docket document 54 of 29 July 2015. The last thing Paris wanted was the world to know of his lawsuit
         against Smith. Paris did not expect the extent of the backlash, however, in our humble opinion, when word
         got out. The court did agree, at the time, to seal several of the documents, but in a January 2016
         telephone "hearing" on the violation of stipulation on injunction (according to the hearing transcript) Paris'
         attorney agreed to allow the court to unseal all of the sealed documents. The judge (Federal Magistrate
         Judge McCoun) waited until after the hearing but did finally unseal all of the documents.

         There was not, and is not now, any court order (or any type of "order") not to discuss the lawsuit. Paris
         can play Trump's game of saying totally ridiculous things, but reality comes home to roost. Just take a look
         at the court docket, especially after the hearing. Docket documents and entries show this. See docket
         entries 84, 85, 86, 89 and 90 for starters.




         Having read through all the court documents, we have found no documents were sealed until 30
         September 2015. Until then all documents were public and available to anyone and everyone in PACER,
         EXCEPT the Mediation Settlement Agreement which was a contract between Smith and Paris and as
         such the court did not have a copy of it at the time.

         Paris did have a snit fit when Smith closed Elsmar because of the Mediation Settlement Agreement,
         which, as we have conjectured earlier, Smith agreed to to end the lawsuit due to the costs of litigation.
         Paris was very upset because the world found out that his lawsuit caused Smith to close down Elsmar.

         The Mediation Settlement Agreement: Florida has a state law which requires a mediation meeting to take
         place before following procedures are followed for a case to proceed to trial. No one has a choice. Florida
         does this because they know that in frivolous tort civil lawsuits, state and federal, the parties typically
         settle because of the costs of litigation. Even a stupid one such as this could run up to 500,000$ or more.
         And, even if the defendant wins, unlike most of Europe and the rest of the world where the loser pays the
         lawyers of the winner, in the US even if the defendant wins there is no compensation for attorney fees.
         This is why tort civil suits in the US are easy. Pay 400$ and file the lawsuit. There is no risk if you lose. If
         "loser pays the winner's lawyer and related expenses" was the case, the lawsuit would not have been
         filed.



http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                                         4/7
5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 5 of 7 PageID 1629




         Above ­ "Trump" type Tweets. A Chris Paris (Oxebridge) specialty, too... It appears Mr. Paris did delete
         that tweet but has brought Wes Bucey up again in January or February 2017 on his Oxebridge website.

         We did a quick Google search (Yeah, the Google search engine Chris Paris hates) and sure enough
         another misdirection, so to speak, by Paris. NOTE: Christopher Paris did NOT win the lawsuit. It was
         settled before it went to court. Chris Paris, in the March 2016 hearing got 1000$ from Smith for
         breaking the stipulation on injunction by ­­> mentioning the lawsuit <­­ which the Judge decided
         was an indirect mention of Mr. Paris.




         OK ­ We admit we saw it in one of his "blog" posts on his Oxebridge website, and, of course, the "tweet"
         Paris made about it using his Oxebridge Twitter account. The below tweet is from January 2017.




         What was the lie (better said here: What are the lies? {plural since this a long page and many more are
         below})? On the above "tweet" (more lies below) ­ Paris "won" a stipulation on injunction violation "award"
         ­ NOT the defamation lawsuit. Only the lawyers won when you come right down to it.

         NOTE: This page should be read in the context of The Oxebridge Lawsuit page here. Note that Paris also
         says: "... Limited amount we can say, except facts in the case..." so we are sure Mr. Paris will fully
         appreciate our publishing the facts and linking to the court documents. You're welcome!

         From what we have gathered from the court documents, way back when (around 2004), Oxebridge (Chris
         Paris) had an account on the Elsmar forum. From what we gather from the court documents Smith claims

http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                                    5/7
5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 6 of 7 PageID 1630
         Paris was not banned. But, what ever. That was in 2004 ­ Many moons ago. Obviously Mr. Paris holds a
         grudge for many years... Note that the 2004 "blowup" by Smith was bait by Paris who filed a complaint
         with the Ohio Attorney General. Paris baited, Smith responded by making Paris' complaint public. This
         was the complaint in which Paris used the word "terrorism" in his complaint.

         Note that Paris also claims the lawsuit was a "defamation" lawsuit. That is somewhat the case and that is
         what practically all the evidence in the original complaint was about. BUT ­ To be able to sue Smith, since
         Smith did not reside in the state of Florida, nor did Smith have any business relationship in Florida, Paris'
         lawyer had to file claiming damages of over 75,000$ to get the lawsuit into a federal court and to be able
         to claim "diversity" allowing him to sue someone in a different state. This how/why the 2014 lawsuit
         against Paris by the GS31000 people failed in their "...violations of the Lanham Act..." lawsuit. Of note is
         that Paris' claim for lawyer fees was refused by the court so Paris had to pay his lawyer. No wonder he
         ended up in bankrupt.

         Knowing the lawsuit would probably fail if filed as a "defamation" lawsuit, Paris' lawyer filed it as a
         "commerce" lawsuit. It's called a "nuisance civil tort lawsuit". Reading the original complaint is interesting
         in how disjointed the entire thing is. It appears to have been written by a totally disorganized legal
         assistant. The "evidence" filed is random ­ No date or other sequence. Just a jumble of "stuff" dating back
         to 2001, which, by the way, was another problem in filing the lawsuit. The statute of limitations applied to
         (we're guessing here ­ Not worth the time of an analysis and breakdown) 95% of the "evidence". Smith's
         answer, written by Smith rather than an attorney, is court docket document 17. Smith does a decent job of
         rebutting the accusations.

         What Paris eventually won in the "stipulation on injunction hearing" was 1000.00$ (a hearing about a
         motion filed by Paris accusing Smith of having violated the "stipulation on injunction" of around March of
         2015). Paris' lawyer was also "rewarded" with about 1/3 of what he asked for which came down to about
         4750$. Paris' lawyer was asking 12,846.25$. That was a bit of a slap in the face to Paris (who was
         wanting about 200,000$ from Smith) and his lawyer. There is little doubt the two judges involved saw this
         as a "school yard" fight started by Paris and thought it was a poor use of their time to adjudicate. At the
         same time, Smith was foolish to fall for Paris' late 2014 Twitter tweets.




http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                                       6/7
5/13/2017
        Case                               Oxebridge
                 8:15-cv-00011-TPB-CPT Document      ­ Christopher
                                                   146-14          Mark Paris
                                                                Filed         Lies
                                                                        12/20/19   Page 7 of 7 PageID 1631
         The above is from Paris' lawyer's submission of billing records to justify the 12,846.25$ which they wanted
         (the court reduced the atty fees awarded to about 4,750$). Reading through the Oxebridge 8:15­cv­00011
         Docket Document 110 exhibits is informative, and a bit humorous. As we understand it, according to the
         contract Paris had with his attorney, Paris was paying his lawyer (not a case taken on contingency, or so it
         appears). No wonder he ended up bankrupt.

         Part of what we plan to investigate is what happened to all the money he wrote off in his Chapter 7
         bankruptcy (see document #1). Is Paris hiding some of the money he was making in Peru? Half a million
         US dollars is a lot to spend...

         You really have to read court docket documents 99, 104 120 and 121 to see the scope of the court's slap
         down of Paris. Reading through the documents which Paris' lawyer filed detailing his fees are somewhat
         entertaining. Of note is the portions which Paris wanted, and got, "redacted" (blacked out). One can only
         imagine what was "redacted". ;)

         More to come soon!


                                                      More Oxebridge lies to come!




                                                            Screen Capture




                                                          Oxebridge Home Page

  NOTE: This website uses pubically available graphics and does not claim any copyright on its
  content, graphics or text. You are free to copy and republish anything here.




http://osteinfo.com/Chris­Paris­Oxebridge­Lies.html                                                                     7/7
